Citation Nr: 1803125	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  11-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

3.  Entitlement to an initial compensable rating for acne vulgaris of the face.

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1984, March 1991 to June 1991, and from March 2003 to March 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the May 2012, August 2013, and February 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The May 2012 rating decision granted service connection for PTSD at an initial 30 percent rating, effective June 4, 2010, and service connection for GERD at an initial 10 percent rating, effective June 24, 2010.  The August 2013 rating decision granted service connection for acne vulgaris at an initial noncompensable rating, effective August 12, 1997.  The February 2017 rating decision granted service connection for degenerative joint disease of the left knee at an initial 10 percent rating, effective July 30, 2009.

In a December 2014 decision, the Board denied the Veteran's claims for entitlement to initial higher ratings for PTSD, GERD, and acne vulgaris.  The issue of entitlement to service connection for a left knee disability was remanded by the Board at that time.

In a February 2016 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the portion of the Board's December 2014 decision that denied entitlement to the initial higher ratings for PTSD, GERD, and acne vulgaris, and remanded those claims to the Board for additional consideration consistent with the Decision.  

In December 2016, the Board remanded the issues for initial higher ratings for PTSD, GERD, and acne vulgaris for further development and granted service connection for a left knee disability.  A claim for a total disability based on individual unemployability (TDIU) was also remanded.

In a February 2017 rating decision, the RO effectuated the grant of service connection for DJD of the left knee disability, and assigned an initial 10 percent rating from which the Veteran appealed.

A May 2017 rating decision granted a TDIU.  As this constitutes a full award of the benefits sought on appeal and no other related issues were raised explicitly or based on the record, this issue is no longer before the Board. 

Finally, in August 2017, the Veteran's attorney submitted a written request to wait a full 90 day period prior to issuing a decision on these issues.  While a formal ruling granting the extension was not issued, there is no prejudice to the Appellant in proceeding with a decision on this matter as a period exceeding 90 days has passed.

The issues of higher initial ratings left knee DJD, GERD, and acne vulgaris are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD manifested with symptoms that caused occupational and social impairment with occasional decrease in work efficiency, but not occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher rating for his service-connected PTSD, currently evaluated at 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C.A. § 1155 (West 2014).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The current regulations establish a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The veteran's impairment must be "due to" those symptoms and may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-IV, GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).

Analysis

Older VA treatment records indicated that the Veteran was diagnosed with stable PTSD, obsessive-compulsive disorder (OCD) traits, and depression.  An average GAF score of 45 was assigned, generally.  An August 2010 treatment record indicated that the Veteran remained appropriate with good insight and judgment, and set future goals.  He denied suicide ideation.  The examiner noted he presented with an okay mood and even affect.  The examiner opined that the Veteran still presented stable PTSD, OCD traits, and depression, with a GAF score of 45.

At the April 2011 VA examination, the examiner diagnosed the Veteran with PTSD, with self-reported depression symptoms, but not an official depression diagnosis and no other psychiatric disabilities.  The examiner found that the PTSD symptoms had a mild impact on the Veteran's social functioning and moderate to severe impact on his occupational functioning.  A GAF score of 55 was assigned.

A November 2012 internal medicine visit note indicated that the Veteran continued to work and maintain his current employment, was recently remarried, and exercising 2-3 times per week.  The Veteran denied depression and anxiety; even reporting that anxiety had improved.  No GAF score was reported.

Mental health treatment records dated in 2014 indicated that the Veteran continued to maintain familial relationships.  He reported traveling with his twin brother and planned additional travel.  He appeared well-groomed, was in an okay mood and had an even affect.  He remained appropriate and with good insight and judgment.  He denied suicidal and homicidal ideation.  The examiner opined his PTSD was stable.  GAF scores of 40 or 45 were assigned throughout.  See February 2017 CAPRI records.

Mental health treatment records dated in 2015 indicated that the Veteran denied depression, anxiety, suicidal ideation, hallucinations, or paranoia.  He continued to report future plans and goals.  The Veteran reported going out to eat.  He consistently appeared well-groomed at his treatments, with good posture and normal motor behavior.  He denied suicidal or homicidal ideation.  He reported being in an okay mood and exhibited an even affect.  The examiner opined that his PTSD remained stable.  GAF scores generally remained at 40.  Id.

The evidence of record indicated that the Veteran sought Social Security Administration (SSA) disability benefits, in pertinet part, for a psychiatric disorder.  Psychological evaluations were conducted in connection with his SSA application.  A December 2015 SSA psychological evaluation record indicated that the Veteran reported continuous monthly psychiatric treatment, had difficulty falling asleep and remained constantly stressed.  He denied homicidal and suicidal ideation.  The Veteran reported daily living and social activities, including attending a Christmas party with his family and going out to eat.  The examiner observed that he was cooperative to questioning.  He presented well-groomed, and was able to present coherent thought processes with future goals.  The examiner opined that his mood was neutral with an apathetic affect.  The Veteran also denied hallucination, delusions, or paranoia.  The examiner opined that he was capable of making decisions and relating adequately with coworkers and supervisors, assessing him as fair.  No GAF score was reported. 

A January 2016 SSA report indicated the Veteran reported an increase in severity in his PTSD symptoms.  He experienced mood swings, crying spells, anger outbursts, and panic attacks.  He continued receiving treatment.  He reported maintaining social and familial relationships.  The examiner noted the Veteran was able to handle self-care and had a regular routine, but was uncomfortable in large crowds.  Again, no GAF score was assigned.

Clinical notes dated in 2016 indicated that the Veteran consistently exhibited a pleasant disposition and appropriate affect.  He denied homicidal or suicidal ideation.  See February 2017 CAPRI records.

Mental health treatment notes dated in 2016 indicated that the Veteran continued to maintain familial relationships.  The examiner observed okay mood and even affect, and good insight and judgment.  The examiner opined that the Veteran's PTSD was stable.  He discussed future plans and goals, and denied homicidal or suicidal ideation.  GAF scores averaged 40, when assigned.  Id.

On appeal to the Court, the Veteran asserted that the Board failed to adequately discuss his GAF score of 45 assigned by his treatment physicians and failed to address his OCD and depression diagnoses.  Moreover, the Veteran also asserted that he was entitled to separate evaluations for depression and OCD traits associated with his PTSD.  In its February 2016 Memorandum Decision, the Court remanded this matter to the Board to consider the Veteran's contentions in the first instance.

The December 2016 remand outlined the directives compliant to the Court's Memorandum Decision.  Pursuant to the December 2016 remand, the Veteran was afforded a March 2017 VA examination.  Specifically, the Board directed the examiner to determine whether the Veteran's other reported psychiatric symptoms (i.e., obsession-compulsion, depression, and anxiety) are manifestations of his service-connected PTSD with overlapping symptoms or warranted a separate and distinct disability diagnosis, since, as to rate the same symptomatology separately under two identical diagnostic codes would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2017).

At the VA examination, the Veteran reported continued PTSD, depression, and anxiety symptoms with panic attacks, presenting at least once or twice a month.  In accordance with the Board remand, the examiner opined that although the exhibited range of anxiety symptoms aligned with an obsessive-compulsive type disorder, they did not warrant a separate diagnosis.  The examiner also opined that the Veteran's depression symptoms did not warrant a separate diagnosis.  The rationale was that the related anxiety-organizational behaviors were learned military behaviors and that his depression symptoms are part of his PTSD or anxiety.  Also, the Veteran's exhibited anxiety did not warrant a separate diagnosis, as its symptoms developed as a progression from his service-connected PTSD.  

The Veteran reported that he was able to maintain family, friends, and romantic relationships, including remarrying in October 2012.  He also reported being engaging in regular daily living activities, such as running errands, completing chores, or working on hobbies.  The Veteran worked until his August 2013 retirement and received good work evaluations.  He denied homicidal or suicidal ideation.  The examiner noted the Veteran exhibited depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was friendly, engaging, and open, and he presented with good hygiene and grooming.  The examiner determined that the PTSD symptoms overall resulted in occupational and social impairment with occasional decrease in work efficiency.  A GAF score of 55 was assigned.

Based on the evidence of record, the Board finds that the Veteran's PTSD manifested with symptoms that more closely approximate the current 30 percent rating.  A 50 percent rating is warranted if the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  However, he has not demonstrated PTSD symptoms that warrant the next higher rating.  The Veteran reported taking a trip with his twin brother and planned other trips.  His medical records indicated he dined out with his family.  The evidence of record also showed he visited with extended family, maintained relationship with his son.  He remarried and demonstrated the ability to maintain a marital relationship.  The Veteran maintained excellent work evaluations until his August 2013 retirement.  Throughout the record, he denied homicidal or suicidal ideation and did not present with hallucinations or impaired speech.  VA and other medical examiners have determined that the Veteran is not demonstrating reduced reliability and productivity in occupation and/or social impairment due to his PTSD symptoms.  Their assessments indicated that the Veteran presented more in-line with a 30 percent rating.  

The Board has considered the GAF scores of 45 assigned by the Veteran's treating physician, as directed by the Court.  The treatment records reflect GAF scores of 40 and 45.  A GAF score of 40 is defined as exhibiting some impairment in reality testing or communication (i.e., illogical, obscure, or irrelevant), or major impairment in several areas, such as work, or school, family relations, etc.; while a GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school function.  Nonetheless, a GAF score, like an examiner's assessment, must be considered in light of all the evidence of record that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (a) (2017).

Throughout the appeal, the Veteran has been able to actively participate in daily living and social activities, including exercise and work.  He was able to maintain family, social, and marital relationships and thereby, exhibiting little to no difficulty in social or occupational functioning.  At all times, he presented in 'okay' mood, spoke coherently, was well-groomed, and engaging.  In addition, at his most recent VA examination, the examiner opined that a GAF score of 55 was more appropriate; this score reflected moderate difficulty in social, occupational, or school functioning and a marked improvement from his 2014-2015 reported GAF scores.  

The cumulative evidence, both lay and clinical, is not consistent with the level of severity contemplated by the criteria set forth for a higher schedular rating, despite the low GAF scores recorded at times.  In this regard, the Board observes that the evidence showed no behaviors influenced by delusions or hallucinations or serious impairment in communication or judgment, to include suicidal preoccupation, or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  In this case, throughout the appeal, neither the lay nor the medical evidence shows that Veteran has stayed in bed all day even when depressed or sad, been homeless, lost his job due to mental illness, or has been without friends.  In the end, the GAF scores do not support the assignment of a higher disability rating, when viewed along with the cumulative lay and clinical evidence.

Moreover, the Board finds the most recent VA examination medical opinion probative as to why OCD traits and depression should not be separate disability ratings.  The examiner opined that the Veteran's depression symptoms did not warrant a separate diagnosis.  The rationale was that his depression symptoms are part of his PTSD or anxiety.  In trying to discuss the OCD traits, the examiner found that the Veteran's symptoms were more aligned with PTSD and other anxious symptoms, but not consistent with OCD.  Based on the review of past treatment records and understanding of the Veteran's non-PTSD anxiety and current presentation and testing, the examiner opined that his anxious symptoms, including the OCD traits, are viewed as a symptom of the PTSD.  As such, the Board finds that separate diagnoses for OCD and depression are not warranted.  

Furthermore, governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14 (2017).  The diagnostic code for unspecified PTSD under DC 9411 considers the same symptoms that are also associated with OCD under DC 9404.  See 38 C.F.R. § 4.130, DCs 9404, 9411 (2017).  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  That is what has occurred here, as all psychiatric symptomology has been attributed to his service-connected PTSD.  Because his OCD symptomatology has been considered under DC 9411, granting a separate disability rating for OCD under DC 9404 would constitute impermissible pyramiding.  See Esteban.

Given the above, the overall nature, frequency, severity, and duration of the Veteran's PTSD symptoms appears to be consistent with the symptoms listed in the 30 percent rating criteria under Diagnostic Code 9411.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505(2007); however, an evaluation any higher than 30 percent is not warranted for PTSD for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

While delay is regrettable, further development is required.  

The Veteran seeks higher ratings for his service-connected degenerative joint disease of the left knee, acne vulgaris of the face, and GERD.  A supplemental statement of the case was issued in May 2017, following the Board's December 2016 remand.

In June 2017, August 2017, and October 2017, the Veteran submitted private medical records relevant to these disabilities without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, as these issues are being remanded, the AOJ will have an opportunity to review these newly received documents.  38 C.F.R. § 20.1304(c) (2017).

Left Knee

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that, whenever possible, examinations of joints for rating purposes include testing in weight-bearing and nonweight-bearing, in passive and active motion, and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158, 168-69 (2016).  A more recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.

The Veteran was provided VA examinations in February 2010, April 2013 and in May 2017.  These examination reports do not contain all of the relevant findings as noted by the Court in Correia and Sharp.  On remand, an addendum is required to evaluate the Veteran's left knee disability, including assessments of any functional loss during flare-ups and upon testing in weight-bearing and nonweight-bearing, in passive and active motion. 

Acne Vulgaris and GERD

Pursuant to the Board's December 2016 remand directives, the Veteran was afforded VA examinations for his acne vulgaris and GERD disabilities.  However, the Board finds that the opinions did not substantially comply with the directives, thereby necessitating another remand.  See D'Aries v. Peake, 22. Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The March 2017 VA examiners did not address the severity of the Veteran's acne vulgaris and GERD absent treatment with medication; thereby not satisfying the Board remand directives.  See Stegall; Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012) (where the effect of medication are not specifically contemplated by rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication).  Upon remand, the examiners are to provide addendum opinion as to the nature and severity of the Veteran's acne vulgaris and GERD if he did not take medication and the impact from the lack of medication on both disabilities.

The Board also notes that the Veteran was afforded a VA examination for his GERD disability in March 2017, and since then, he has submitted additional medical evidence indicating his condition has worsened.  Accordingly, a new VA examination is required to assess the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examination to evaluate the nature and severity of his left knee DJD.  The claims folder should be reviewed, including a copy of this Remand.

a) In compliance with the Court in Correia, the examiner must test for pain and record the range of motion for the left knee in active motion, passive motion, weight-bearing, and nonweight-bearing conditions and, if possible, with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, then the examiner should provide a clear explanation as to why the testing was not conducted.

b) The examiner must also express an opinion as to whether there would be additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations.  

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

2.  Return the file to the May 2017 VA examiner that conducted the skin examination, for an addendum opinion.  The claims folder should be reviewed, including a copy of this Remand.  If that examiner is unavailable, the opinion should be provided by another examiner.  If a clinical evaluation is deemed necessary to answer the questions presented, one should be scheduled.  If a new examination is scheduled, then consult the Veteran as to when his skin disorder is active, and if at all possible, schedule it during such time.  All appropriate testing should be performed and all findings reported in detail.

The examiner is provide an addendum opinion and address the medication(s) used by the Veteran to control his acne vulgaris, and to comment, to the extent possible, on the additional symptoms and related impairment that would be present without the relief provided by the medication used to treat the condition.  

3.  Schedule the Veteran for a VA examination to assess the current nature and severity of the service-connected GERD.  The claims folder should be reviewed, including a copy of this Remand and the newly added private medical records.

a) The examiner is to comment on the absence or presence of the following:  persistently recurrent epigastric distress; dysphagia; pyrosis; regurgitation; substernal or arm or shoulder pain; considerable impairment of health; vomiting; material weight loss; hematemesis or melena, with moderate anemia; the presence or absence of constipation, diarrhea, abdominal distress, and pain, as well as other disturbances in bowel function associated with gastrointestinal disability, and to describe any health impairment to include whether it is mild, moderate, or severe.  

b) The examiner should specifically note the medication(s) used by the Veteran to control his GERD, and to provide an opinion on additional symptoms and/or related impairment(s) that would be presented, if any, during the times the Veteran did not take his medication(s) used to treat the GERD.

A clear rationale must be provided for each opinion.  If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

4.  Then, after undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If any of these benefits sought remain denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


